         Case 2:19-cr-00064-JLS Document 121 Filed 02/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
              v.                              :     CRIMINAL ACTION
                                              :     NO. 19-64-02,05
ROBERT HENON                                  :
USM #77026-066                                :
NOT IN CUSTODY                                :     February 26, 2020
                                              :
MARITA CRAWFORD                               :
USM# 77032-066                                :
NOT IN CUSTODY                                :


                                   NOTICE OF HEARING

        TAKE NOTICE that a HEARING on the Government’s Motion for Supplemental
Conflict Colloquy (ECF No. 119) is set for WEDNESDAY, APRIL 1, 2020, at 11:00 A.M.
before the Honorable Jeffrey L. Schmehl at the James A. Byrne United States Courthouse,
601 Market Street, Courtroom (TBA), Philadelphia, Pennsylvania.

     DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM ON
THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

       If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.


                                              Tanya L. Allender
                                              Deputy Clerk to Judge Schmehl
                                              (610) 320-5030


NO INTERPRETER REQUIRED
[ ] THIS PROCEEDING HAS BEEN RESCHEDULED FROM:

served on:    Frank R. Costello AUSA
              Paul L. Gray, AUSA
              Richard P. Barrett, AUSA
              Fortunato N. Perri, Jr., Esq.
              Brian J. McMonagle, Esq.
              U.S. Marshal
              Probation Office
              Pretrial Services
              Interpreter Services
              Defendants
